Case 3:19-cr-30124-NJR Document1 Filed 09/18/19 Page1lofi Page ID#1

a

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS 7. gu

UNITED STATES OF AMERICA, ) E
)
Plaintiff, )
) m
vs. )  ermanacno. 19-320/Q4-Nu (2
)
BRIAN L. REDDEN, )
) Title 18, United States Code, Sections
Defendant. ) 1791(a)(2) and (b)(1). | t = D
INDICTMENT SEP 18 2019
THE GRAND JURY CHARGES: CLERK, U.S. DISTRICT COURT

SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS OFFICE
POSSESSION OF CONTRABAND BY A FEDERAL INMATE

On or about April 7, 2019, in Bond County, Illinois, within the Southern District of Illinois,
BRIAN L. REDDEN,

defendant herein, an inmate of the federal correctional facility at Greenville, Illinois, commonly

known as FC]-Greenville, did knowingly possess a prohibited object, to wit: Buprenorphine, also

known as Suboxone, a Schedule III controlled substance and a narcotic drug; all in violation of

Title 18, United States Code, Sections 1791(a)(2) and (b)(1).

A TRUE BILL

 

Aneto. Scot
ANGELA SCOTT
Assistant United States Attorney

SR LAE

STEVEN D. WEINHOEFT
United States Attorney

Recommend Bond: Detention
